       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 1 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARLTON GRAY,

                             Plaintiff,
                                                        19 Civ. 3836 (KPF)
                      -v.-
                                                      OPINION AND ORDER
RAUL RAMOS, RAISA KATZ,
LEON SCRIMMAGER, AMBER TESTA, and
DAVID ONUORA,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Carlton Gray brings this pro se action under 42 U.S.C. § 1983,

claiming deliberate indifference to his serious medical needs, in violation of the

Fourteenth Amendment, by several prison medical personnel. In brief, Plaintiff

alleges that he was denied proper medical care by Dr. Raul Ramos, Dr. Raisa

Katz, Dr. Leon Scrimmager, mental health provider Amber Testa, and physician

assistant (“PA”) David Onuora (collectively, “Defendants”) — medical personnel

at various carceral institutions run by the New York City Department of

Correction (“DOC”) — while incarcerated as a pretrial detainee from February

2018 until April 2019. Defendants now move to dismiss for failure to state a

claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. For the

reasons that follow, Defendants’ unopposed motion is granted, although the

Court grants Plaintiff leave to replead certain of his claims.
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 2 of 28




                                    BACKGROUND 1

A.    Factual Background

      Plaintiff’s claims arise out of alleged denial of medical care during his

pretrial detention at the Rikers Island correctional facility complex (“Rikers”)

from approximately February 2018 until April 2019 (the “Relevant Period”).

(Hr’g Tr. 6:8-12, 4:19-25). Although raising a host of issues in his Complaint,

Plaintiff’s claims of inadequate care focus on one major medical issue, his

difficulty walking, which at times required the use of a wheelchair. (See Compl.

¶ V). The bulk of Plaintiff’s allegations of misconduct arise out of injuries

caused by, and interactions with medical professionals related to, this medical

issue. (See id.; see generally Hr’g Tr.). However, in the interest of

completeness, the Court addresses below all of the medical issues and

allegations of misconduct that Plaintiff raises with respect to each of the named

Defendants.

      According to Plaintiff, his medical issues began even before he arrived at

Rikers. Plaintiff alleges that in the course of the arrest that resulted in his

detention, he was assaulted by New York City Police Department (“NYPD”)

officers; that assault resulted in injuries for which he was twice taken to the

emergency room. (Hr’g Tr. 7:6-9). Plaintiff further alleges that prior to his


1     This Opinion draws its facts from Plaintiff’s Complaint (“Compl.” (Dkt. #2)), as amended
      on the record on November 20, 2019 (“Hr’g Tr.” (Dkt. #27)), the well-pleaded allegations
      of which are taken as true for purposes of this motion. For convenience, the Court
      refers to Defendants’ Memorandum of Law in Support of Their Motion to Dismiss as
      “Def. Br.” (Dkt. #36). Despite an extensive colloquy with the Court on this subject on
      the record on November 20, 2019 (see Hr’g Tr. 5:1-43:9), the nature and timeline of
      Plaintiff’s interactions with Defendants — and the alleged misconduct ascribed to
      each — are not entirely clear.


                                              2
        Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 3 of 28




arrest, he did not have any difficulty walking, and that it was the injuries

sustained in connection with his arrest that caused him to require the use of a

wheelchair. (Id. at 7:21-8:6). 2 Immediately upon Plaintiff’s arrival at Rikers, he

was evaluated by Katz, who was a physician at the Anna M. Kross Center

(“AMKC”). (Id. at 9:15-24). Katz informed Plaintiff that he might have a broken

bone in his leg or kneecap. (Id.). Katz then sent Plaintiff to Bellevue Hospital

(“Bellevue”) for medical clearance, at which he also received medical attention.

(Id. at 9:25-10:4). At Bellevue, Plaintiff was informed that he might have

suffered a fracture in his tibia and/or knee, and physicians there

recommended that Plaintiff be sent to an infirmary facility to limit his

movement. (Id. at 7:25-8:17, 11:3-8).

      Upon his return to Rikers, Plaintiff was transferred to the North

Infirmary Command (“NIC”), where he alleges he was under the care of Ramos.

(Hr’g Tr. 11:9-11, 15:13-16:1). 3 Ramos told Plaintiff, contrary to the diagnosis

he received at Bellevue, that “there was nothing wrong” with his leg, and that

Plaintiff just had “a lot of fluid in his knee.” (Id. at 8:22-25). Thereafter,

Plaintiff spent approximately 28 days at the NIC, during which time Plaintiff

had the use of a wheelchair. (Id. at 12:20-22). Plaintiff believed that he would



2     Plaintiff does not name any individual NYPD officers, the NYPD, or the City of New York
      as defendants in this action. Rather, Plaintiff alleges that certain individual medical
      professionals violated his constitutional rights by providing inadequate medical care.
      (See generally Compl.).
3     The NIC houses people in custody with acute medical conditions who require infirmary
      care, or who have a disability that requires housing that is compliant with the
      Americans with Disabilities Act. See Facilities Overview, City of New York Dep’t of
      Corrections, https://www1.nyc.gov/site/doc/about/facilities.page (last visited Mar. 1,
      2021).


                                              3
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 4 of 28




receive rehabilitative care for his injury at the NIC; while his medical records

state that he did in fact receive physical therapy, Plaintiff claims otherwise. (Id.

at 11:20-12:14). Plaintiff also alleges that the PAs in his unit at the NIC told

Plaintiff that they were unable to share information about his condition with

him, and that Plaintiff would need to speak to Ramos for such information. (Id.

at 12:15-19).

      Eventually, Plaintiff was transferred out of the NIC, discharged from his

wheelchair, given crutches, and sent back to the AMKC with no plan for further

treatment. (Hr’g Tr. 12:25-13:8, 14:6-10). Plaintiff alleges that these events

occurred at the direction of Ramos. (Id.). Plaintiff fell sometime after he

arrived at the AMKC, which fall Plaintiff alleges occurred because he was not

issued a wheelchair at the direction of Ramos and Scrimmager. (Id. at 14:11-

13, 38:11-14). After his fall, Plaintiff had x-rays taken at West Facility, another

medical facility at Rikers. (Id. at 13:18-23). Plaintiff was also evaluated by a

PA who “noticed … a bulge [or] a bump on [Plaintiff’s] left shoulder”; thereafter,

Plaintiff was issued a wheelchair, given a sling for his arm, and transferred

back to the NIC, where he was once again under the care of Ramos. (Id. at

14:11-16:1).

      At some point after his return to the NIC, Plaintiff was sent back to

Bellevue, where he received an MRI of his shoulder, but no medical care for his

leg. (Hr’g Tr. 16:2-10). After returning from Bellevue, Plaintiff alleges that

Ramos refused to tell him the results of his MRI unless Plaintiff signed for his

medical records. (Id. at 17:24-18:12). Plaintiff signed the forms, and thereafter


                                          4
        Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 5 of 28




met with a PA who reviewed Plaintiff’s medical chart with him and told Plaintiff

that “something wasn’t right” with his health, and that “they don’t understand

why [Plaintiff’s] leg and foot is swollen ... and why [Plaintiff is] unable to

ambulate[.]” (Id. at 18:9-17). Plaintiff was further advised by medical staff that

they had “spoke[n] to Dr. Ramos on several occasions, and they’re just waiting

for [Ramos] to respond[.]” (Id. at 18:17-19). Plaintiff was then transferred from

the medical dorm in the NIC to the general population dorm at the NIC, where

Plaintiff stayed for approximately 14 days. (Id. at 18:20-19:2). While at the

NIC, Plaintiff was once again given the use of a wheelchair, was evaluated

repeatedly at the request of Ramos, had his leg checked by doctors on a daily

basis, and was prescribed Tylenol 3 with codeine. (Id. at 19:3-12).

      In early December 2018, Plaintiff was transferred out of Rikers to the

Brooklyn House of Detention (“BHD”), where he stayed for approximately 30

days. (Hr’g Tr. 19:21-20:23). Plaintiff alleges that his wheelchair was taken

from him upon leaving Rikers; that he was denied a wheelchair and crutches at

BHD; and that as a result, Plaintiff was forced to drag himself across the floor

in order to move around the facility. (See id. at 19:21-21:08). Of note, Plaintiff

claims that Ramos instructed the staff at BHD to deny Plaintiff access to a

wheelchair, ostensibly because Ramos had seen Plaintiff walking at some point

while Plaintiff was at Rikers. (Id.). Plaintiff was eventually provided a

wheelchair around December 20, 2018, roughly two weeks into his detention at

BHD. (Id. at 20:16-23).




                                           5
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 6 of 28




      In January 2019, Plaintiff was placed in punitive segregation at the

George R. Vierno Center at Rikers (“GRVC,” sometimes referred to as the

“Beacon”) for roughly 30 days. (Hr’g Tr. 21:24-22:2). Plaintiff alleges that he

was placed in punitive segregation because he “was given a lot of infractions ...

for not being able to move in a movement like everyone else[.]” (Id. at 22:3-9).

      In February or March of 2019, Plaintiff was transferred to the Otis

Bantum Correction Center (“OBCC”) at Rikers, where Plaintiff was initially

denied crutches or a wheelchair. (Hr’g Tr. 23:3-17). Upon arrival at OBCC,

Plaintiff was placed on a gurney, sat in intake for roughly 18 hours, and was

forced to drag himself into his cell once released to his housing unit, which had

stairs. (Id. at 23:5-13). Approximately four days after arriving at OBCC,

Plaintiff experienced a medical emergency during which Plaintiff could not

move and urinated upon himself. (Id. at 23:18-25). 4 After his medical

emergency, Plaintiff was taken to the clinic and issued crutches. (Id. at 23:13-

24:7). At the clinic, Plaintiff was told by medical staff that Plaintiff was “faking”

and they had been instructed by Ramos “not to advise [Plaintiff] or provide

[Plaintiff] with any wheelchair, and that the only thing that they [could] do” for

Plaintiff was to provide him with crutches. (Id. at 24:7-14). Plaintiff alleges

that he was not able to use the crutches because he “had the issues with [his]

hands, [his] wrists and [had not been] properly instructed on how to utilize the

crutches.” (Id. at 25:15-19). As a result, Plaintiff needed “an inmate [to] assist


4     Plaintiff alleges that he was placed “on bed lock” in his cell because OBCC prohibited
      him from moving around the facility by dragging himself across the floor, which Plaintiff
      said was the only way he could move at that time. (Hr’g Tr. 23:18-25).


                                              6
        Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 7 of 28




[him] to try to utilize the crutches,” and he had “an issue going up and down

the stairs[.]” (Id. at 25:20-23). Plaintiff had crutches until the end of the

Relevant Period in April 2019, when Plaintiff was transferred from Rikers to

Ulster Correctional Facility. (Id. at 25:4-8, 25:24-26:7, 26:21-25).

      As noted, Plaintiff advances a number of allegations against Defendants.

Such allegations are not tied to specific incidents in the chronology just

described, except where specifically noted below. To begin, Plaintiff alleges that

Ramos: (i) gave permission to DOC personnel to use excessive force against

Plaintiff (Hr’g Tr. 27:18-28:1; 28:18-23; 30:5-15); (ii) prevented Plaintiff from

receiving assistance with his wheelchair such that he was required to push

himself around with one foot (id. at 28:1-8); (iii) approached Plaintiff “in an

irate and an aggressive manner, as if ... to ... touch” Plaintiff (id. at 28:8-10);

(iv) misdiagnosed Plaintiff’s injuries, falsely completed paperwork, or instructed

other medical staff to complete false paperwork after Plaintiff was assaulted by

staff (id. at 28:22-30:4); (v) instructed physicians to include in Plaintiff’s

medical records false claims about Plaintiff’s ability to walk (id. at 31:10-14);

(vi) violated the Health Insurance Portability and Accountability Act of 1996,

Pub. L. 104-191, 110 Stat. 1936 (1996) (“HIPAA”) by discussing Plaintiff’s

medical conditions (id. at 31:5-9); (vii) directed that Plaintiff be removed from

the NIC (id. at 31:13-17); and (viii) left a directive in Plaintiff’s medical records

that Plaintiff be denied a wheelchair (id. at 27:14-19 (noting that this was not

Plaintiff’s “main complaint” against Ramos)).




                                           7
        Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 8 of 28




      With respect to Katz, Plaintiff alleges that although she was aware of

Plaintiff’s medical needs, she ignored Plaintiff’s complaints and misdiagnosed

Plaintiff’s medical conditions. (Hr’g Tr. 32:11-33:13). Specifically, Plaintiff

alleges that Katz refused to give Plaintiff medical attention for his injured leg

and failed to send him to Bellevue for necessary medical attention. (Id. at

33:18-25, 35:7-12). That said, Plaintiff alleges that he saw Katz fewer than five

times, and always while she was supervising other medical professionals. (Id.

at 34:16-18, 35:13-20).

      Plaintiff states that Scrimmager reported to Ramos (Hr’g Tr. 35:23-24),

and, more significantly, failed to provide Plaintiff with medical care at Ramos’s

direction (id. at 36:18-25). Specifically, Plaintiff contends that Scrimmager

failed to: (i) evaluate Plaintiff or send Plaintiff out for testing after Plaintiff was

assaulted in May 2018 (id. at 36:1-6); (ii) provide Plaintiff with pain medication

or send Plaintiff to Bellevue for further evaluation with respect to pain

management (id. at 37:1-13); (iii) transfer Plaintiff from the general population

to a more accommodating dorm where Plaintiff could receive assistance (id. at

37:14-21); (iv) accurately record consultations with Plaintiff, for example, by

fabricating notes or by claiming falsely that Plaintiff refused to go to Bellevue

(id. at 37:25-38:6); and (v) assist Plaintiff in remedying an issue with his

wheelchair, causing Plaintiff to fall out of the wheelchair (id. at 38:7-14).

      Plaintiff alleges that Testa supervised a mental health professional who

evaluated Plaintiff in approximately March 2018, and that Testa allowed the




                                            8
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 9 of 28




physician to have a correctional officer in the room during Plaintiff’s evaluation,

in violation of HIPAA. (Hr’g Tr. 38:21-40:16).

      Finally, Plaintiff alleges that Onuora gave medical clearance for Plaintiff

to be placed in punitive segregation, despite never physically evaluating

Plaintiff. (Hr’g Tr. 40:22-41:10). Plaintiff further alleges that Onuora

fabricated medical notes in which he documented that he evaluated Plaintiff

when he did not do so. (Id. at 41:22-42:20).

B.    Procedural Background

      Plaintiff initiated this suit on August 20, 2019, by filing his original

complaint. (Dkt. #2). Defendants filed a letter on October 17, 2019, seeking a

pre-motion conference in anticipation of filing a motion to dismiss. (Dkt. #22).

The Court held a pre-motion conference on November 20, 2019, at which

conference the Court discussed with Plaintiff the factual and legal predicates

for his claims. (See generally Hr’g Tr.). Plaintiff declined to file an amended

complaint (id. at 45:9-46:15), but the Court deemed Plaintiff’s complaint to be

amended and/or supplemented as detailed by the Court and Plaintiff’s colloquy

on the record at the conference. (See Minute Entry for November 20, 2019; see

also Hr’g Tr. 46:11-18).

      By Order dated December 19, 2019, the Court set a briefing schedule for

Defendants’ motion to dismiss, giving Plaintiff an extended period to file his

opposition papers. (Dkt. #30). Defendants filed their motion to dismiss and

supporting papers on March 10, 2020. (Dkt. #34-36). Thereafter, on May 18,

2020, the Court granted Plaintiff an extension to submit his opposition. (See



                                          9
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 10 of 28




Dkt. #43). By Order dated July 8, 2020, the Court sua sponte granted Plaintiff

an additional extension to July 31, 2020, and warned him that failure to

oppose the motion by that date would result in the Court considering the

motion unopposed. (Dkt. #44). To date, Plaintiff has not filed an opposition to

the motion to dismiss, and indeed Plaintiff has not corresponded with the

Court since requesting an extension on May 14, 2020. (See Dkt. #42).

                                   DISCUSSION

A.    Applicable Law

      1.     Motions to Dismiss Under Federal Rule of Civil Procedure
             12(b)(6)

      “[A]lthough a party is of course to be given a reasonable opportunity to

respond to an opponent’s motion, the sufficiency of a complaint is a matter of

law that the court is capable of determining based on its own reading of the

pleading and knowledge of the law.” McCall v. Pataki, 232 F.3d 321, 322-23

(2d Cir. 2000). Accordingly, “the plaintiff’s failure to respond to a Rule 12(b)(6)

motion does not [itself] warrant dismissal,” and the district court must

determine whether dismissal of the complaint is appropriate on the merits. Id.

at 323.

      Dismissal under Rule 12(b)(6) is proper when a complaint lacks “factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). “In deciding an unopposed motion to dismiss, a court is to assume

the truth of a pleading’s factual allegations and test only its legal sufficiency.”

Haas v. Com. Bank, 497 F. Supp. 2d 563, 564 (S.D.N.Y. 2007) (alteration and


                                          10
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 11 of 28




internal quotation marks omitted) (quoting McCall, 232 F.3d at 322); see Blanc

v. Cap. One Bank, No. 13 Civ. 7209 (NSR), 2015 WL 3919409, at *2-3 (S.D.N.Y.

June 24, 2015). “A document filed pro se,” like the complaint here, “is to be

liberally construed and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.”

Boykin v. KeyCorp, 521 F.3d 202, 214 (2d Cir. 2008) (Sotomayor, J.) (quoting

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)). Nonetheless, even a

pro se complaint must contain “factual allegations sufficient to raise a right to

relief above the speculative level,” including “an allegation regarding [each]

element necessary to obtain relief.” Blanc, 2015 WL 3919409, at *2 (internal

quotation marks and citations omitted).

      2.    Section 1983 Claims of Inadequate Medical Care

      Courts in the Second Circuit analyze a pretrial detainee’s claims of

unconstitutional conditions of confinement, such as inadequate medical care,

under the Fourteenth Amendment’s Due Process Clause rather than the Eighth

Amendment’s Cruel and Unusual Punishment Clause. Darnell v. Pineiro, 849

F.3d 17, 29 (2d Cir. 2017); see generally Yates v. Villalobos, No. 15 Civ. 8068

(KPF), 2018 WL 718414, at *3 (S.D.N.Y. Feb. 5, 2018). Nevertheless, “[a]

detainee’s rights are ‘at least as great as the Eighth Amendment protections

available to a convicted prisoner.’” Darnell, 849 F.3d at 29 (quoting City of

Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983)).

      A claim for inadequate medical care requires a showing of “deliberate

indifference to ... serious medical needs,” which in turn requires proof of two


                                          11
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 12 of 28




elements: “medical need” and “deliberate indifference.” Smith v. Carpenter, 316

F.3d 178, 183-84 (2d Cir. 2003). The first element, “medical need,” is objective,

measuring “the severity of the alleged deprivation.” Id. Courts assessing this

objective prong “examine how the offending conduct is inadequate and what

harm, if any, the inadequacy has caused or will likely cause” the plaintiff.

Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006). Factors informing this

analysis include “[i] whether a reasonable doctor or patient would perceive the

medical need in question as ‘important and worthy of comment or treatment,’

[ii] whether the medical condition significantly affects daily activities, and

[iii] ’the existence of chronic and substantial pain.’” Brock v. Wright, 315 F.3d

158, 162 (2d Cir. 2003) (quoting Chance v. Armstrong, 143 F.3d 698, 702 (2d

Cir. 1998)). In addition, “the actual medical consequences that flow from the

alleged denial of care will be highly relevant[.]” Smith, 316 F.3d at 187.

      The Second Circuit has clarified that the second element, “deliberate

indifference,” though often characterized as “subjective,” is better understood

as an element simply analyzing mens rea because it is “defined objectively.”

Darnell, 849 F.3d at 29, 35. Indeed, this so-called subjective prong requires

proof that the defendant “acted intentionally to impose the alleged condition, or

recklessly failed to act with reasonable care to mitigate the risk that the

condition posed to the pretrial detainee even though the defendant[ ] knew, or

should have known, that the condition posed an excessive risk to health or

safety.” Id. at 35. This standard therefore does not encompass “an inadvertent




                                          12
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 13 of 28




failure to provide adequate medical care[.]” Estelle v. Gamble, 429 U.S. 97,

105-06 (1976).

B.    Analysis

      As described above, Plaintiff raises a panoply of allegations against each

individual Defendant, arguing that each provided inadequate medical care in

violation of the Fourteenth Amendment. The Court addresses Plaintiff’s

allegations as to each Defendant in turn. For the reasons that follow, Plaintiff’s

Complaint is dismissed in its entirety.

      1.    Plaintiff’s Claims Against Ramos Are Dismissed

      The majority of Plaintiff’s allegations of inadequate medical care are

connected to Ramos. Even so, Plaintiff fails to provide basic details as to the

allegations of misconduct that he levels at Ramos. (See generally Compl.; Hr’g

Tr.). Nevertheless, “constru[ing] [Plaintiff’s] pleadings broadly” and

“interpret[ing] them to raise the strongest arguments that they suggest[,]” Cruz

v. Gomez, 202 F.3d 593, 597 (2d Cir. 2000), the Court discerns Plaintiff to

premise his claim on eight distinct allegations wherein Ramos purportedly

provided inadequate medical care. Specifically, Plaintiff alleges that Ramos:

            i.     gave permission to DOC personnel to use
                   excessive force against Plaintiff (Hr’g Tr. 27:18-
                   28:1; 28:18-23; 30:5-15);

            ii.    prevented Plaintiff from receiving assistance with
                   his wheelchair such that he was required to push
                   himself around with one foot (id. at 28:1-8);

            iii.   approached Plaintiff “in an irate and an
                   aggressive manner, as if ... to ... touch” Plaintiff
                   (id. at 28:8-10);



                                          13
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 14 of 28




             iv.     misdiagnosed      Plaintiff’s injuries,  falsely
                     completed paperwork, or instructed other
                     medical staff to complete false paperwork after
                     Plaintiff was assaulted by DOC personnel (id. at
                     28:22-30:4);

             v.      instructed physicians to include in Plaintiff’s
                     medical records false claims about Plaintiff’s
                     ability to walk (id. at 31:10-14);

             vi.     violated HIPAA by discussing Plaintiff’s medical
                     conditions (id. at 31:5-9);

             vii.    directed that Plaintiff be removed from the NIC
                     (id. at 31:13-17); and

             viii.   included a directive in Plaintiff’s medical records
                     that Plaintiff be denied a wheelchair (id. at 27:14-
                     19). 5

      Although pro se pleadings are to be construed broadly, to survive a

motion to dismiss, Plaintiff’s complaint must contain “factual allegations

sufficient to raise a right to relief above the speculative level,” including “an

allegation regarding [each] element necessary to obtain relief.” Blanc, 2015 WL

3919409, at *2 (internal quotation marks and citations omitted). Despite the

benefit of an extensive colloquy with the Court regarding his specific factual

allegations against Ramos, Plaintiff still fails to satisfy both prongs of his

inadequate medical care claim: as to the first prong, Plaintiff fails to allege facts

to demonstrate “medical need” as to allegations one, two, three, and six; and as




5     To the extent Plaintiff alleges that any of this misconduct discussed herein is attributed
      to Ramos’s subordinates, and not to Ramos, Plaintiff has failed “plead and prove that
      the supervisor [i.e., Ramos] had subjective knowledge of a substantial risk of serious
      harm to an inmate and disregarded it.” Tangreti v. Bachmann, 983 F.3d 609, 616 (2d
      Cir. 2020). Accordingly, as discussed infra, Plaintiff has failed to plead that Ramos “had
      the required subjective knowledge that [Gray] was at a substantial risk” of harm due to
      receiving inadequate medical care. Id.


                                               14
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 15 of 28




to the second prong, Plaintiff fails to establish in the remaining allegations that

Ramos acted with “deliberate indifference” towards any purported “excessive

risk to health or safety.” Darnell, 849 F.3d at 29, 35.

      With respect to allegations one, two, three, and six, Plaintiff fails to plead

basic facts to support any finding of “medical need” because Plaintiff advances

only conclusory statements regarding Ramos’s purported misconduct, and

thus fails to “examine how the offending conduct is inadequate and what harm,

if any, the inadequacy has caused or will likely cause[.]” Salahuddin, 467 F.3d

at 280. For example, Plaintiff alleges that Ramos authorized DOC staff to use

“excessive force” against Plaintiff. While, as a general matter, the authorization

of the use of excessive force may constitute a constitutional violation, here

Plaintiff fails to allege that Ramos gave such authorization beyond a conclusory

statement (see Hr’g Tr. 30:5-15), and fails to point to any example of such use

of force — much less that the use of force occurred at Ramos’s direction or with

his permission. (See generally id.). 6 Similarly, Plaintiff does not offer any

information as to how he suffered harm caused by: Ramos’s approach of

Plaintiff “in an irate and an aggressive manner, as if ... to ... touch” Plaintiff

(see id. at 28:8-10); Ramos’s purported disclosure of information protected by

HIPAA (see id. at 31:5-9); or Ramos’s alleged indifference causing Plaintiff to




6     At best, Plaintiff pleads that he was subjected to excessive force when he was “moved
      around” between DOC facilities (Hr’g Tr. 27:24-28:1, 30:5-15), but Plaintiff does not
      include any support for the proposition that he was in fact subjected to excessive force
      while being moved. For example, Plaintiff does not state which conduct or force he
      experienced while being moved that he deemed to be excessive — or that any purported
      use of force was sanctioned by Ramos.


                                              15
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 16 of 28




push his wheelchair with one foot (see id. at 28:1-8). 7 Turning to the Second

Circuit’s factors, Plaintiff fails to describe how any of these three allegations

caused “the existence of chronic and substantial pain” or was “important and

worthy of comment or treatment[.]” Brock, 315 F.3d at 162 (internal quotation

marks omitted) (quoting Chance, 143 F.3d at 702). 8 Because Plaintiff does not

allege that any of this conduct actually caused harm or even posed any threat

of harm, Plaintiff fails to establish the first element of his claim of inadequate

medical care. And because the Court has determined that Plaintiff failed to

satisfy the objective prong with respect to these allegations, it need not analyze

whether Plaintiff satisfies the subjective prong.

      With respect to the remaining allegations — four, five, seven and eight —

the Court understands these allegations to arise out of the same underlying

conduct and the same allegation of harm. Essentially, these allegations

suggest that Ramos caused Plaintiff to be denied a wheelchair for certain

portions of the Relevant Period. 9 While Plaintiff’s account contains only the


7     Turning more specifically to allegation six, that Ramos violated Plaintiff’s HIPAA rights,
      courts in this Circuit “have regularly held that HIPAA and its regulations do not provide
      for either an express or implied private right of action.” Edwards v. Orange Cnty.,
      No. 17 Civ. 10116 (NSR), 2020 WL 635528, at *2 (S.D.N.Y. Feb. 10, 2020) (collecting
      cases). Instead, a “plaintiff’s sole remedy for an alleged HIPAA violation is to lodge a
      written complaint with the Secretary of Health and Human Services, through the Office
      for Civil Rights, who has the discretion to investigate the complaint and impose
      sanctions.” Orr v. Carrington, No. 18 Civ. 1986 (MPS), 2019 WL 176958 at *3 (D. Conn.
      Jan. 11, 2019). Because Plaintiff has no private right of action under HIPAA, Plaintiff
      cannot establish that Ramos violated his constitutional rights by disclosing private
      medical information protected by HIPAA.
8     Plaintiff does establish that allegation two — that Plaintiff was required to push his
      wheelchair with one foot — “significantly affect[ed] [Plaintiff’s] daily activities[.]” Brock v.
      Wright, 315 F.3d 158, 162 (2d Cir. 2003). However, without more, this allegation is
      insufficient to establish a constitutional violation.
9     Defendants argue that Plaintiff fails to meet the objective prong with respect to his
      allegation that Ramos instructed others not to document Plaintiff’s injuries because

                                                  16
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 17 of 28




barest facts regarding these allegations, construing Plaintiff’s claims to raise

the strongest arguments they suggest, and accepting Plaintiff’s well-pleaded

allegations as true, the Court believes Plaintiff has established that the

deprivation of a wheelchair did put him at risk of serious harm, and did in fact

actually cause Plaintiff serious harm. Specifically, Plaintiff alleges that while

incarcerated at AMKC, he suffered a fall because he was not provided a

wheelchair. (Hr’g Tr. 14:11-13, 38:11-14). 10 Although Plaintiff does not

describe the specific injury that he suffered as a result of this fall, Plaintiff does

claim that as a result he had a “bulge or “bump” on his shoulder, was given a

wheelchair and a sling, and was returned to the NIC. (Id. at 14:11-16:1).



      “Plaintiff ‘fails to plead facts that could plausibly show how Defendant’s record-keeping
      caused [further] injuries.’” (Def. Br. 10 (quoting Fleming v. City of New York, No. 18 Civ.
      4866 (GBD), 2019 WL 4392522, at *11 (S.D.N.Y. Aug. 27, 2019), reconsideration denied,
      No. 18 Civ. 4866 (GBD), 2020 WL 2133162 (S.D.N.Y. May 5, 2020)). However, as
      discussed infra, the Court discerns Plaintiff to plausibly plead that this allegation was
      part of Ramos’s scheme to deprive Plaintiff of the use of a wheelchair, which deprivation
      caused Plaintiff to suffer a further injury in the form of a fall at the AMKC.
      To the extent Plaintiff alleges that Ramos’s refusal to share the results of the MRI
      performed on Plaintiff’s shoulder raised constitutional issues, Plaintiff fails to allege that
      this misconduct caused him any harm. Therefore, Plaintiff fails to satisfy the objective
      prong as to any such claim.
10    To the extent Plaintiff asks the Court to find that the deprivation of a wheelchair caused
      him serious harm to his leg in that the injury he suffered prior to his arrival at Rikers
      was never properly treated, Plaintiff fails to make such an allegation and the Court
      cannot stretch his Complaint — even as amended on the record on November 20,
      2019 — to raise such a claim. Nor does Plaintiff actually specify any injury to his leg
      other than that it remained swollen and made walking difficult, though with a more
      concrete Complaint, such a claim may be cognizable. And even if the Court were to
      construe Plaintiff to make this allegation, Plaintiff fails to satisfy the subjective prong
      because the record contains ample evidence of medical care that Ramos and others
      provided to Plaintiff for his leg throughout the Relevant Period. For example, Plaintiff
      was sent to Bellevue for care (Hr’g Tr. 9:25-10:4), housed at the NIC (id. at 11:9-11;
      15:13-16:1), and later was “evaluated repeatedly at the request of Ramos, ha[d] his leg
      checked by doctors on a daily basis, and [was] prescribed Tylenol 3 with codeine” (id. at
      19:3-12). Thus, as currently pleaded, the Court cannot conclude that Ramos was
      deliberately indifferent with respect to injuries Plaintiff suffered in the course of his
      arrest. However, as noted below, the Court grants Plaintiff leave to amend his
      complaint, and Plaintiff may address these deficiencies in an amended complaint.


                                                 17
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 18 of 28




Given Plaintiff’s pro se status, the Court determines that this is sufficient to

establish that Plaintiff was in fact injured by the fall. Thus, to the extent

Plaintiff alleges that (i) Ramos was responsible for depriving him of a

wheelchair at the AMKC, for example by including a note in Plaintiff’s medical

records that Plaintiff could walk; (ii) Plaintiff’s fall at the AMKC was due to this

deprivation; and (iii) Plaintiff was in fact injured by this fall, Plaintiff has

satisfied the objective prong of a claim for inadequate medical care.

      However, Plaintiff fails to meet the subjective prong with respect to these

claims. Specifically, Plaintiff’s own account establishes that Defendants

provided Plaintiff with immediate medical care after his fall at the AMKC:

Plaintiff was examined by a PA, who noted an injury to Plaintiff’s shoulder;

Plaintiff was then furnished a wheelchair and a sling, given an x-ray, and

transferred back to the NIC, where he received further medical care. (Hr’g

Tr. 13:18-23, 14:11-16:1). As Defendants note, “[t]hese claims exhibit nothing

more than a disagreement with [Defendants’] medical judgment, which is

insufficient to sustain a claim for deliberate indifference.” (Def. Br. 11 (citing

James v. Gage, No. 15 Civ. 106 (KMK), 2019 WL 1429520, at *11 (S.D.N.Y.

Mar. 29, 2019) (“[A]lthough Plaintiff may have preferred a different treatment,

that does not make the treatment he received constitutionally deficient.”))). The

Court agrees. Plaintiff fails to establish that the actions Ramos (and other

Defendants) took in response to his fall were inadequate — much less that

Defendants “acted intentionally to impose the alleged condition, or recklessly

failed to act with reasonable care[.]” Darnell, 849 F.3d at 35.


                                            18
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 19 of 28




      Finally, although the Court is sympathetic to suffering caused by the

periods during which Plaintiff was not provided a wheelchair, Plaintiff fails to

allege any specific medical harms directly caused by the deprivation of a

wheelchair aside from the fall at AMKC. For example, Plaintiff advances no

plausible allegation that the “medical emergency” he suffered at OBCC was

caused by the deprivation of a wheelchair. (Hr’g Tr. 23:18-24:14). And while

Plaintiff clearly suffered an indignity at being forced to drag himself across the

floor at various times due to the deprivation of a wheelchair (see id. at 19:21-

21:08, 23:5-13), Plaintiff does not plead that this caused him any medical

harm in satisfaction of the objective prong. Accord Kendall v. Kittles, No. 03

Civ. 628 (GEL), 2004 WL 1752818, at *6 (S.D.N.Y. Aug. 4, 2004) (“While the

Court sympathizes with [plaintiff’s] embarrassment, some ... loss of dignity is

an inevitable consequence of incarceration, and, so long as no serious medical

consequences result, these allegations likewise do not amount to a

Constitutional deprivation [for provision of inadequate medical care].”); see also

Harris v. City of New York, No. 15 Civ. 6341 (NG) (JO), 2018 WL 1997974, at *6

(E.D.N.Y. Apr. 27, 2018) (rejecting claim of inadequate medical care arising out

of an injury that “offended dignity” but did not pose an unreasonable risk to

health, because a “plaintiff alleging deprivation of medical treatment ... is

required to show that the deprivation of medical treatment posed an

unreasonable risk to her health, which means she is required to show that the

condition for which she was denied treatment was sufficiently serious”). Thus,

Plaintiff’s claims against Ramos must be dismissed.


                                         19
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 20 of 28




      2.     Plaintiff’s Claims Against Katz Are Dismissed

      Plaintiff argues that Katz provided inadequate medical care in violation of

the Fourteenth Amendment because she ignored Plaintiff’s complaints and

misdiagnosed Plaintiff’s medical conditions, despite being aware of Plaintiff’s

medical needs. (Hr’g Tr. 32:11-33:13). Specifically, Plaintiff alleges that at

some unspecified point during the Relevant Period, Katz refused to give Plaintiff

medical attention for his injured leg and failed to send him to Bellevue for

necessary medical attention. (Id. at 33:18-25, 35:7-12). Plaintiff alleges he

saw Katz less than five times during the Relevant Period, and that Katz was

always supervising another physician. (Id. at 34:16-18, 35:13-20). 11 After a

thorough review of Plaintiff’s allegations, the Court determines that Plaintiff

fails to establish the first element required to make out a claim for inadequate

medical care in violation of the Fourteenth Amendment because Plaintiff’s

allegations against Katz are unsupported by the requisite factual predicate to

“nudge [plaintiff’s] claims across the line from conceivable to plausible.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

      For example, Plaintiff does not state how or when Katz misdiagnosed

him, and in fact, Plaintiff alleges that Katz’s diagnosis — that Plaintiff suffered

a fracture or other serious injury to his leg — was confirmed by physicians at

Bellevue. (See Hr’g Tr. 7:25-8:17, 9:15-24, 11:3-8). Thus, the Court cannot


11    The Court does not understand Plaintiff to seek to hold Katz accountable for any
      actions of her subordinates. However, to the extent Plaintiff alleges that Katz’s
      subordinates — and not Katz — engaged in the misconduct discussed herein, Plaintiff
      has failed to “plead and prove” that Katz, as a “supervisor[,] had subjective knowledge of
      a substantial risk of serious harm to an inmate and disregarded it.” Tangreti, 983 F.3d
      at 616.


                                               20
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 21 of 28




discern any injury or harm caused by Plaintiff’s vague allegation that Katz

misdiagnosed him. Nor can the Court discern when Katz purportedly denied

Plaintiff a visit to Bellevue or ignored Plaintiff’s complaints, nor how any such

denial injured or harmed Plaintiff. Accordingly, Plaintiff fails to establish the

objective prong of his claim as to Katz, and the Court need not analyze whether

Plaintiff has satisfied the subjective prong.

      3.     Plaintiff’s Claims Against Scrimmager Are Dismissed

      Plaintiff argues that Scrimmager provided inadequate medical care in

violation of the Fourteenth Amendment by failing to provide Plaintiff with

medical care at Ramos’s direction. (Hr’g Tr. 36:18-25). 12 Plaintiff’s allegations

against Scrimmager are devoid of detail; however, the Court discerns Plaintiff

to raise five claims against Scrimmager, including that he:

             i.      failed to evaluate Plaintiff or send Plaintiff out for
                     testing after Plaintiff was assaulted in May 2018
                     (id. at. 36:1-6);

             ii.     failed to provide Plaintiff with pain medication or
                     send Plaintiff to Bellevue for further evaluation
                     with respect to pain management (id. at 37:1-13);

             iii.    failed to transfer Plaintiff from the general
                     population to a more accommodating dorm where
                     Plaintiff could receive assistance (id. at 37:14-21);

             iv.     fabricated notes and falsely claimed that Plaintiff
                     refused to go to Bellevue (id. at 37:25-38:6); and




12    It is unclear if Plaintiff alleges that Scrimmager engaged in improper behavior at
      Ramos’s request or on his own volition. However, the distinction is immaterial to
      resolving the instant motion, as Plaintiff fails to state a claim for any of Scrimmager’s
      alleged misconduct.


                                                21
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 22 of 28




             v.    failed to assist Plaintiff in remedying an issue
                   with his wheelchair, causing Plaintiff to fall out of
                   the wheelchair (id. at 38:7-14).

However, after a careful review of Plaintiff’s allegations, the Court concludes

that he fails to satisfy both elements required to establish a claim for

inadequate medical care under the Fourteenth Amendment.

      As an initial matter, Plaintiff does not describe any of the purported

harm suffered as a result of allegations one, four, and five. Thus, while the

Court can imagine how these actions may have caused Plaintiff harm, the

Court cannot construe Plaintiff’s Complaint to plead factual allegations it does

not contain. Turning to Second Circuit’s factors, Plaintiff fails to describe how

any of these allegations is “important and worthy of comment or treatment,”

causes “the existence of chronic and substantial pain[,]” or “significantly affects

daily activities.” Brock, 315 F.3d at 162 (internal quotation marks omitted)

(quoting Chance, 143 F.3d at 702). Accordingly, any claims premised on these

allegations must be dismissed.

      Turning to the second allegation, the Court agrees with Defendant that,

as pleaded, “Plaintiff’s disagreement with Dr. Scrimmager regarding his pain

control is insufficient to establish a claim for deliberate indifference.” (Def.

Br. 12). Plaintiff stated that while under Ramos and Scrimmager’s care,

Plaintiff was prescribed Tylenol 3 with codeine. (Hr’g Tr. 19:3-12). Thus,

although Plaintiff failed to plead that he was actually harmed by Scrimmager’s

failure to prescribe his preferred pain medication, the Court agrees that “‘[t]he

decision to prescribe one form of pain medication in place of another does not



                                          22
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 23 of 28




constitute deliberate indifference.’” (Def. Br. 12 (collecting cases and quoting

Rush v. Fischer, No. 09 Civ. 9918 (JGK), 2011 WL 6747392, at *3 (S.D.N.Y.

Dec. 23, 2011))). Plaintiff must allege more concrete harm that this purported

misconduct caused in order to survive a motion to dismiss.

      As to Plaintiff’s third allegation, the Court liberally construes Plaintiff’s

complaint to allege that this misconduct caused Plaintiff to be denied a

wheelchair for certain periods of time during the Relevant Period. As noted

above with respect to the Court’s analysis of similar allegations against Ramos,

the Court determines that Plaintiff has satisfied the objective prong by

suggesting that his fall at AMKC resulted from the denial of a wheelchair.

However, using that same analysis, the Court finds that Plaintiff has similarly

failed to satisfy the subjective prong because Plaintiff’s own account

establishes that Defendants provided Plaintiff with immediate medical care

after his fall at the AMKC. Therefore, the Court cannot find that Plaintiff has

plausibly alleged deliberate indifference, and Plaintiff’s claims against

Scrimmager must be dismissed.

      4.     Plaintiff’s Claims Against Testa Are Dismissed

      Plaintiff alleges that mental health supervisor Testa violated Plaintiff’s

Fourteenth Amendment rights by authorizing one of her subordinates to

evaluate Plaintiff with a correctional officer present in violation of HIPAA. (Hr’g

Tr. 38:21-40:16). 13 As discussed supra, there is no private right of action



13    At various points on the record on November 20, 2019, the name is presented as
      “Tesla.” (See, e.g., Hr’g Tr. 28:21-39:24).


                                             23
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 24 of 28




under HIPAA. See Edwards v. Orange County, No. 17 Civ. 10116 (NSR), 2020

WL 635528, at *2 (S.D.N.Y. Feb. 10, 2020) (collecting cases). For the same

reason this claim is not viable against Ramos, Plaintiff’s claims against Testa

must be dismissed. 14

      5.     Plaintiff’s Claims Against Onuora Are Dismissed

      Plaintiff alleges that Onuora: (i) gave medical clearance for Plaintiff to be

placed in punitive segregation, despite never physically evaluating Plaintiff

(Hr’g Tr. 40:22-41:10), and (ii) fabricated medical notes in which he

documented that he evaluated Plaintiff when he did not do so (id. at 41:22-

42:20). Plaintiff fails to establish that either allegation satisfies the objective

prong, and thus his claim for inadequate medical care must be dismissed.

      First, Plaintiff fails to plead that his confinement in punitive segregation

caused him medical harm. Even if Plaintiff did make such an allegation, courts

in this Circuit have required much more serious harm than is suggested from

Plaintiff’s account in order to find that conditions of solitary confinement

violate the due process clause of the Fourteenth Amendment. See, e.g., Sealey

v. Giltner, 197 F.3d 578, 589 (2d Cir. 1999) (holding that 101 days in solitary

confinement did not give rise to a Fourteenth Amendment violation); see also


14    To the extent Plaintiff alleges Testa authorized DOC staff to use force towards him (see
      Hr’g Tr. 30:10-15 (“[B]efore [DOC staff] do a use of force and they extract or use any
      type of aggression towards a[n] inmate, they get permission or go and see a medical
      staff or mental health, which is Miss Amber Tesla, who gave DOC the permission to
      remove me from that facility, however they would have to do so.”)), his allegations fail
      for the same reasons discussed above with respect to similar allegations directed at
      Ramos. And Plaintiff also fails to “plead and prove” that Testa, as a “supervisor[,] had
      subjective knowledge of a substantial risk of serious harm to” Gray posed by either
      (i) the presence of a correctional officer at Gray’s evaluation by Testa’s subordinate,
      purportedly in violation of HIPAA, or (ii) the vague use of force allegation in Plaintiff’s
      account. See Tangreti, 983 F.3d at 616.


                                                24
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 25 of 28




Sandin v. Conner, 515 U.S. 472, 476 (1995) (holding that thirty days of solitary

confinement did not violate constitutional due process rights). Second, Plaintiff

does not allege that he was harmed by any purportedly false or fabricated

medical notes created by Onuora. See Arnold v. Westchester Cnty. Corr.

Facility, No. 10 Civ. 1249 (PAC) (RLE), 2011 WL 3501897, at *5 (S.D.N.Y.

July 18, 2011) (dismissing constitutional claim arising out of allegedly falsified

medical records where plaintiff failed to allege the falsification caused harm),

report and recommendation adopted, No. 10 Civ. 1249 (PAC) (RLE), 2011 WL

3475407 (S.D.N.Y. Aug. 9, 2011). In sum, without an allegation that Onuora’s

actions caused him harm, Plaintiff fails to satisfy the objective prong.

C.    Leave to Amend Is Granted in Part and Denied in Part

      “Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that a

court ‘should freely give leave [to amend] when justice so requires.’” Gorman v.

Covidien Sales, LLC, No. 13 Civ. 6486 (KPF), 2014 WL 7404071, at *2 (S.D.N.Y.

Dec. 31, 2014) (quoting Fed. R. Civ. P. 15(a)(2)). Consistent with this liberal

amendment policy, “‘[t]he rule in this Circuit has been to allow a party to

amend its pleadings in the absence of a showing by the nonmovant of prejudice

or bad faith.’” Id. (alteration in Gorman) (quoting Block v. First Blood Assocs.,

988 F.2d 344, 350 (2d Cir. 1993)). Nonetheless, “it remains ‘proper to deny

leave to replead where ... amendment would be futile.’” Id. (quoting Hunt v. All.

N. Am. Gov’t Income Tr., Inc., 159 F.3d 723, 728 (2d Cir. 1998)).

      Plaintiff has been offered the opportunity to amend his complaint, which

opportunity Plaintiff declined. (See Hr’g Tr. 45:9-46:15). Plaintiff has also had


                                         25
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 26 of 28




the benefit of an extensive colloquy with the Court, during which Plaintiff

detailed the facts underlying his complaint and which colloquy the Court

deemed to supplement Plaintiff’s complaint. (Id. at 5:1-43:9). Additionally,

Plaintiff failed to oppose Defendants’ motion to dismiss, despite a generous

briefing schedule and multiple extensions to file an opposition. (See Dkt. #30,

43-44). Nevertheless, a pro se complaint “should not be dismissed without

granting leave to amend at least once when a liberal reading of the complaint

gives any indication that a valid claim might be stated[.]” Shomo v. City of New

York, 579 F.3d 176, 183 (2d Cir. 2009) (alterations and citation omitted). So

too here.

      The Court has determined that amendment would be futile as to

Plaintiff’s allegations arising out of any purported violation of HIPAA.

Accordingly, Plaintiff’s claim against Testa is dismissed with prejudice without

leave to amend, as is his claim against Ramos to the extent it is premised on

any purported violation of HIPAA. Additionally, Plaintiff has not suggested that

he might be able to establish a valid claim against Katz, because his allegations

against Katz consist entirely of legal conclusions unmoored from any specific

factual allegations. Thus, Plaintiff’s complaint is dismissed with prejudice as to

Katz. However, the Court cannot conclude that it would be futile to allow

Plaintiff to amend his other claims. Therefore, the Court grants Plaintiff leave

to file an amended complaint, but only as to Plaintiff’s claims against Ramos,

Scrimmager, and Onuora, and, even then, only to the extent Plaintiff refines

the claims already raised in his original complaint as amended on the record


                                         26
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 27 of 28




on November 20, 2019. In other words, Plaintiff is not granted leave to plead

wholly new claims.

      Plaintiff is directed to file an amended complaint within sixty days of the

date of this Opinion that addresses the problems identified above. Any new

amended complaint will replace, not supplement, the complaint currently

before the Court. It therefore must contain all of the claims and factual

allegations Plaintiff wishes the Court to consider, including the specific actions

or omissions of each Defendant that allegedly violated Plaintiff’s constitutional

rights. If Plaintiff fails to abide by the sixty-day deadline, this action will be

dismissed with prejudice for failure to prosecute.

                                   CONCLUSION

      For the reasons set forth in this Opinion, Defendants’ motion to dismiss

is GRANTED. Plaintiff’s claims against Katz and Testa are dismissed with

prejudice, as are his claims against Ramos to the extent they arise out of any

purported HIPAA violation. Plaintiff’s other claims against Ramos, Scrimmager,

and Onuora are dismissed without prejudice with leave to amend, but only as

to those claims that were raised in Plaintiff’s original complaint and clarified on

the record during the hearing on November 20, 2019. As detailed above,

Plaintiff may file an amended complaint within sixty days of the date of this

Opinion. Failure to abide by this deadline will result in the remaining claims in

this case being dismissed with prejudice.




                                           27
       Case 1:19-cv-03836-KPF Document 47 Filed 03/02/21 Page 28 of 28




      The Clerk of Court is directed to terminate the motion at docket entry 34.

The Clerk of Court is further directed to mail a copy of this Opinion to Plaintiff

at his address of record.

      SO ORDERED.

Dated: March 2, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                         28
